Citation Nr: 0734524	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-02 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
hiatal hernia with reflux esophogitis.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1986 to 
July 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which granted an increased rating of 30 percent for hiatal 
hernia with reflux esophagitis effective November 18, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A statement dated in July 2007 was received from a private 
attorney, Elie Halpern, indicating that she now represented 
the veteran and that he desired a Board hearing, either by 
video conference or Travel Board.  The attorney indicated 
that a VA Form 21-22a was attached, but this does not appear 
in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the proper documents for Elie 
Halpern to represent the veteran.

2.  Schedule the veteran for a hearing at 
the RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



